DETAILED ACTION
Applicant’s response and amendments to the claims of 23 August 2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species oo (figs. 159-174) in the reply filed on 23 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS of 30 August 2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  It is further noted that many of the documents on the IDS do not appear to be relevant to the case and may have been filed inadvertently.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,433,419 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are anticipated by the claims of the ‘419 patent.  The ‘419 patent is essentially a narrower version of the broader claims that are presently put forth.  For example, the limitation of a “geometric structure” is anticipated by the “support beam” limitation of the ‘419 patent which is a specific type of geometric structure.  Those limitations of the instant claims which are not mirror verbatim in the ‘419 patent are generally synonyms that are narrower in scope and therefore anticipate the present claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 8-11 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Huitema et al. (PG Pub 2009/0206143 A1) hereinafter referred to as Huitema.
Regarding claim 1, Huitema (figs. 1-3, 62-63) discloses a fastener cartridge assembly for a surgical instrument, the fastener cartridge assembly comprising: 
a tissue thickness compensator (1336) comprising: 
a first compensation layer (1304); 
a second compensation layer (1302); and 
a geometric structure (any of 1305) positioned between (fig. 63) said first compensation layer and said second compensation layer; and 
a fastener (staples – paragraph 77) moveable between an initial position and a fired position, wherein said fastener is configured to pass through said pocket and compress at least a portion of said tissue thickness compensator when said fastener is moved to said fired position (fig. 2; paragraphs 77, 87-88, 132).

Regarding claim 2, Huitema discloses wherein said geometric structure is compacted when said fastener is moved to said fired position (paragraph 132).

Regarding claim 3, Huitema discloses wherein said geometric structure is selected from a group comprising: a centered, single-bend support beam; an off-centered, single-bend support beam (fig. 63); an elliptical support beam; a multi-bend support beam; and a symmetrical, dual-cantilevered support beam.

Regarding claim 4, Huitema discloses wherein said geometric structure is configured to deform when said fastener is moved to said fired position (paragraph 132).

Regarding claim 8, Huitema discloses wherein said first compensation layer comprises a first material selected from a group comprising polymeric material, biological material, and electrical material, and wherein said second compensation layer comprises a second material selected from a group comprising polymeric material, biological material, and electrical material (paragraph 79).

Regarding claim 9, Huitema discloses a longitudinal slot (figs. 2, 5; paragraph 90); and a driver (firing drive – paragraph 90) configured to translate along said longitudinal slot, wherein said driver is configured to engage said fastener as said driver translates along said longitudinal slot such that said fastener can be ejected from a fastener cavity (30) in the fastener cartridge assembly.

Regarding claim 10, Huitema discloses wherein said first compensation layer is configured to guide said fastener into said fired position when said fastener is ejected from said fastener cavity (paragraphs 77, 87-88).

Regarding claim 11, Huitema discloses wherein said tissue thickness compensator comprises a first portion positioned on a first side of said longitudinal slot and a second portion positioned on a second side of said longitudinal slot (figs. 1-2).

Regarding claim 17, Huitema (figs. 1-3, 62-63) discloses an end effector assembly for a surgical instrument, the end effector assembly comprising: 
an anvil (26); 
a thickness compensator (1336) comprising: 
a first compensation layer (1304); 
a second compensation layer (1302); and 
a geometric structure (any of 1305) positioned between (fig. 63) said first compensation layer and said second compensation layer; and 
a fastener cartridge (22) comprising a fastener (staples – paragraph 77), wherein said fastener is moveable between an initial position and a fired position, wherein at least a portion of said fastener is configured to pass through said geometric structure when said fastener is moved to said fired position, and wherein said fastener is configured to compress said thickness compensator when said fastener is moved to said fired position (fig. 1-2; paragraphs 77, 87-88, 132).

Regarding claim 18, Huitema discloses wherein said fastener is configured to capture a portion of said first compensation layer and a portion of said second compensation layer when said fastener is moved to said fired position (fig. 1-2; paragraphs 77, 87-88, 132).

Regarding claim 19, Huitema discloses wherein said geometric structure comprises a distance between said first compensation layer and said second compensation layer, and wherein said distance is decreased when said fastener is moved to said fired position (fig. 1-2; paragraphs 77, 87-88, 132).

Regarding claim 20, Huitema discloses wherein said geometric structure comprises a support (any of 1305), and wherein said support is configured to bow when said thickness compensator is compressed (paragraph 132).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally pertains to multilayer surgical buttresses and the structures that make them up.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731